PER CURIAM.
Shirley Williams pleaded guilty to conspiring to commit mail and wire fraud in violation of 18 U.S.C. § 371. The district *465court1 sentenced Williams to 5 months imprisonment, followed by 5 months home detention as a condition of the 2-year supervised release term. On appeal, Williams’s attorney has filed a brief and moved to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Having found no nonfrivolous issues for appeal upon our independent review pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we affirm the judgment of the district court, and we grant counsel’s motion to withdraw.

. The Honorable David S. Doty, United States District Judge for the District of Minnesota.